Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated May 27, 2020. Claims 1- 20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on May 27, 2020 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on May 27, 2020 are accepted.
Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claims 3, 5-6 and 7 are objected to because of the following informalities:  
In Claim 3, Line 5, “signals o biopotentials” should be “signals or biopotentials”.
In Claim 5, Lines 12-13, “said compensation module” has no antecedent basis.
In Claim 6, Lines 5-6, “the voltage-compensated signal” has no antecedent basis.
In Claim 7, Line 7, “the differential amplifier the acquisition module” should be “the differential amplifier of the acquisition module”.

Appropriate corrections are required.


Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (WO 2018140429 A1, August 2018), in view of Patel et al. (U.S. Patent 6,631,299 B1). 

8.1	Alexander et al.  teaches “Method, system and device for analyzing ankle joint kinematics”. Specifically, as per claim 1, Alexander et al. teaches a system for assessing and monitoring muscle performance (Abstract, L1-2: An ankle joint kinematic analysis system, method, and device for characterizing ankle joint motion user in a dynamic environment and providing subsequent feedback to a user; Page 1, Para 3, L1-2: The restrictions of gait analysis have led to the development of this inexpensive wearable analytic device) in order to evaluate progress in physiotherapy received by patients who have suffered muscle damage (Page 1, Para 2, 5-6: Wearable sensor system allows physical therapists to track patient progress at a higher resolution for a lower cost; Page 7, Para 2, L5-7: a history of the patient's gait behavior can be kept to monitor recovery, progression of disease state, maintenance of health, etc.), the system comprising: 
A) at least one apparatus for acquiring muscle or biopotential signals (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.); signal conditioning; processing, sending, receiving information (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.; Page 5, Para 4, L7-10: where raw biometric signal preprocessing is required (as with EMG) the CPU 250 acquires the onboard conditioning electrical components 311 to filter, rectify, isolate, or otherwise refine the raw biometric signals and/or preprocessed biometric data; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s)); 
B) at least one external computer and/or monitor or graphic interface for viewing external information (Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED); wherein said at least one apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.; Page 5, Para 4, L7-10: where raw biometric signal preprocessing is required (as with EMG) the CPU 250 acquires the onboard conditioning electrical components 311 to filter, rectify, isolate, or otherwise refine the raw biometric signals and/or preprocessed biometric data; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s)); and said at least one external computer and/or monitor or graphic interface for viewing external information, are configured to carry out (Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED):
C), a method for measuring, extracting and processing parameters for assessing and monitoring muscle performance (Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED) in order to evaluate progress of a physiotherapy received by patients who have suffered muscle damage (Page 1, Para 2, 5-6: Wearable sensor system allows physical therapists to track patient progress at a higher resolution for a lower cost; Page 7, Para 2, L5-7: a history of the patient's gait behavior can be kept to monitor recovery, progression of disease state, maintenance of health, etc.).

Alexander et al. does not expressly teach assessing and monitoring muscle performance with self-adjusting feedback. Patel et al. teaches assessing and monitoring muscle performance with self-adjusting feedback (Page 1, Para 2, L1-2: a system and method for self-tuning feedback control of a system; Page 2, Para 3, L4-8: a method for controlling a system determines a nominal gain of the system, a maximum gain of the system, and a sequence of error measurements of the system. Based on the nominal gain, the maximum gain, and the sequence of error measurements, the method determines a stable sequence of tuning gains. The method tunes the system using the stable sequence of tuning gains; L11-20: The system further includes a sensor that generates an alignment measurement and a metrology device that detects an error of the stepper. This error comprises a high frequency component induced by an unknown noise and a low frequency component induced by an unknown disturbance. The system also includes a tuner that determines a stable tuning gain based upon the error, a nominal gain for the stepper, and a maximum gain for the stepper. In addition, the system includes a feedback controller that determines a feedback offset based upon the error and the stable tuning gain. The system further includes a stepper alignment controller that generates the alignment command based upon the alignment measurement and the feedback offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al. with the teachings of Patel et al. that included assessing and monitoring muscle performance with self-adjusting feedback, because that would allow the system to control the process using a stable sequence of tuning gains that filter out responses to noise and reduce errors introduced by feedback control. This automated control would reduce maintenance overhead and the number of rejected devices produced, and thus increase efficiency and decreases production costs (Page 3, Para 2, L2-6). 

8.2	As per claim 2, Alexander et al. teaches an apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.); in order to evaluate progress in physiotherapy received by patients who have suffered muscle damage (Page 1, Para 2, 5-6: Wearable sensor system allows physical therapists to track patient progress at a higher resolution for a lower cost; Page 7, Para 2, L5-7: a history of the patient's gait behavior can be kept to monitor recovery, progression of disease state, maintenance of health, etc.), comprising a first module for acquiring biopotentials or signals (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.), a second module for analog/electronic conditioning of biopotentials or signals (Page 5, Para 4, L7-10: where raw biometric signal preprocessing is required (as with EMG) the CPU 250 acquires the onboard conditioning electrical components 31 1 to filter, rectify, isolate, or otherwise refine the raw biometric signals and/or preprocessed biometric data; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s)), a third module for processing biopotentials or signals, sending and receiving information with the first module (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.; Page 5, Para 4, L7-10: where raw biometric signal preprocessing is required (as with EMG) the CPU 250 acquires the onboard conditioning electrical components 311 to filter, rectify, isolate, or otherwise refine the raw biometric signals and/or preprocessed biometric data; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s)), and a fourth module for sensory display or feedback of information (Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 4, Para 2, L10-12: Certain pieces of software 280 on the PED(s) and/or HED(s) 140-143 then ingest and analyze the data then organizes refined biometric data and/or datasets transmitted from the CPU 250 for display on GUI 290), wherein the four modules are powered from a power source (Page 3, Para 4, L3-4: a power source, and additional signal processing circuits; Page 4, Para 2, L2-3: the CPU 250, is connected to a power source 255, a wireless communication module 253).

Alexander et al. does not expressly teach self-adjusting feedback. Patel et al. teaches self-adjusting feedback (Page 1, Para 2, L1-2: a system and method for self-tuning feedback control of a system; Page 2, Para 3, L4-8: a method for controlling a system determines a nominal gain of the system, a maximum gain of the system, and a sequence of error measurements of the system. Based on the nominal gain, the maximum gain, and the sequence of error measurements, the method determines a stable sequence of tuning gains. The method tunes the system using the stable sequence of tuning gains; L11-20: The system further includes a sensor that generates an alignment measurement and a metrology device that detects an error of the stepper. This error comprises a high frequency component induced by an unknown noise and a low frequency component induced by an unknown disturbance. The system also includes a tuner that determines a stable tuning gain based upon the error, a nominal gain for the stepper, and a maximum gain for the stepper. In addition, the system includes a feedback controller that determines a feedback offset based upon the error and the stable tuning gain. The system further includes a stepper alignment controller that generates the alignment command based upon the alignment measurement and the feedback offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al. with the teachings of Patel et al. that included, because that would allow the system to control the process using a stable sequence of tuning gains that filter out responses to noise and reduce errors introduced by feedback control. This automated control would reduce maintenance overhead and the number of rejected devices produced, and thus increase efficiency and decreases production costs (Page 3, Para 2, L2-6).

Per claim 4: Alexander et al. and Patel et al. teach the apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information; and self-adjusting feedback, of claim 2, as described in Para 8.2 above. Alexander et al. teaches the apparatus is configured to receive more than two biopotentials (S1, S2, S3, Sn) (Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; one or more sensors; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s); Page 8, Para 4, L1-3: The raw biometric signals from these various sensor arrays can be analyzed and processed to provide output metrics that relate muscle contraction to spatial movement)

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (WO 2018140429 A1, August 2018), in view of Patel et al. (U.S. Patent 6,631,299 B1), and further in view of He et al. (Chinese Patent CN 1251289 A) and Google.com (Formula Cheatsheet, Down loaded by the Examiner on August 10, 2022).

9.1	As per claim 3, Alexander et al. and Patel et al. teach the apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information; and self-adjusting feedback, of claim 2, as described in Para 8.2 above. 
Alexander et al. teaches said first module for acquiring signals 0 biopotentials comprises at least two or more biopotential sensors (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.); wherein said two or more active electrodes and a reference electrode are connected (Page 1, Para 3, L1-2: The restrictions of gait analysis have led to the development of this inexpensive wearable analytic device ; Page 2, Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; Page 8, Para 1, L7-9: The EMG sensor array and housing 110 may contain a plurality of EMG electrodes arranged in an arbitrary geometry allows raw muscle contraction biometric signals to be obtained).

Alexander et al. and Patel et al. do not expressly teach recording is achieved by implementing at least one differential mode amplifier. He et al. teaches recording is achieved by implementing at least one differential mode amplifier (Page 5, Para 3, L12-20: the dynamic pulse pressure signal is sent to the two-stage operational amplifier U19, U20 for amplifying the first-stage amplifier U19 is a high input impedance; differential amplifier with low voltage offset, which can effectively suppress the common mode interference, amplifying the signal about 100 times and then conveying to a second level adjustable amplifier U20, an adjustable amplifier U20 the signal total gain precise adjustment at 1800 times, at the same time, adjusting the voltage offset signal. the pulse differential pressure signal with the standard voltage signal corresponding to the amplified signal into the gain controller U21, gain controller U21 is an analog switch, three control ends A1, B1, C1 can be adjusted to 0.5, 1, 1.5, 2 four-stage fixed proportion of the diastolic signal gain under the control of the single chip CPU), further comprising a differential amplifier containing at least one potentiometer capable of modifying its impedance value manually or electronically (Page 5, Para 3, L12-20: the dynamic pulse pressure signal is sent to the two-stage operational amplifier U19, U20 for amplifying the first-stage amplifier U19 is a high input impedance; differential amplifier with low voltage offset, which can effectively suppress the common mode interference, amplifying the signal about 100 times and then conveying to a second level adjustable amplifier U20, an adjustable amplifier U20 the signal total gain precise adjustment at 1800 times, at the same time, adjusting the voltage offset signal. the pulse differential pressure signal with the standard voltage signal corresponding to the amplified signal into the gain controller U21, gain controller U21 is an analog switch, three control ends A1, B1, C1 can be adjusted to 0.5, 1, 1.5, 2 four-stage fixed proportion of the diastolic signal gain under the control of the single chip CPU; Page 5, Para 3, L6-9: Page 5, Para 3, L12-20: the dynamic pulse pressure signal is sent to the two-stage operational amplifier U19, U20 for amplifying the first-stage amplifier U19 is a high input impedance; differential amplifier with low voltage offset, which can effectively suppress the common mode interference, amplifying the signal about 100 times and then conveying to a second level adjustable amplifier U20, an adjustable amplifier U20 the signal total gain precise adjustment at 1800 times, at the same time, adjusting the voltage offset signal. the pulse differential pressure signal with the standard voltage signal corresponding to the amplified signal into the gain controller U21, gain controller U21 is an analog switch, three control ends A1, B1, C1 can be adjusted to 0.5, 1, 1.5, 2 four-stage fixed proportion of the diastolic signal gain under the control of the single chip CPU). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al. and Patel et al. with the teachings of He et al. that included recording being achieved by implementing at least one differential mode amplifier, because would allow differential amplifier with low voltage offset, to effectively suppress the common mode interference, and allow amplifying the signal about 100 times (Page 5, Para 3, L15-16). 
Alexander et al., Patel et al. and He et al. do not expressly teach equation 1: 
    PNG
    media_image1.png
    32
    288
    media_image1.png
    Greyscale
, Wherein z is the nominal value of the impedance, R the resistive value, X the reactance value, and J is the imaginary unit and works as an adjustable gain dependent on the value of z. Google.com teaches teach equation 1: 
    PNG
    media_image1.png
    32
    288
    media_image1.png
    Greyscale
, Wherein z is the nominal value of the impedance, R the resistive value, X the reactance value, and J is the imaginary unit and works as an adjustable gain dependent on the value of z (Page 1, Formula 2; Formula 4

    PNG
    media_image2.png
    277
    628
    media_image2.png
    Greyscale
). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al., Patel et al. and He et al. with the teachings of Google.com that included, because would allow in AC circuits, Ohm's Law to take the more general form: E = I⋅Z, where E is voltage and I is current. The new term, Z, is impedance, a vector combination of:
Resistance, R (in ohms), with voltage drops in phase with the current.
Inductive reactance, XL (in ohms), with voltage drops leading the current by 90°.
Capacitive reactance, XC (in ohms) with voltage drops lagging the current by 90° (Page 1, Para 2). 

He et al. teaches said differential amplifier is connected directly via cables or wires to the said second conditioning module (Page 5, Para 3, L21-23: , gain controller U21 is an analog switch, three control ends A1, B1, C1 can be adjusted to 0.5, 1, 1.5, 2 four-stage fixed proportion of the diastolic signal gain under the control of the single chip CPU).

Per claim 14: Alexander et al.  teaches the at least two or more biopotential sensors are surface mount electrodes (Page 1, Para 3, L1-2: The restrictions of gait analysis have led to the development of this inexpensive wearable analytic device ; Page 2, Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; Page 8, Para 1, L7-9: The EMG sensor array and housing 110 may contain a plurality of EMG electrodes arranged in an arbitrary).

10.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (WO 2018140429 A1, August 2018), in view of Patel et al. (U.S. Patent 6,631,299 B1), and further in view of Gray et al. (U.S. Patent Application Publication 2008/0058913 A1), Li et al. (Chinese Patent CN 108426942 A), Huang et al. (Chinese Patent CN 105824050 A) and He et al. (Chinese Patent CN 1251289 A).

10.1	Asper claim 6, Alexander et al. and Patel et al. teach the apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information; and self-adjusting feedback, of claim 2, as described in Para 8.2 above.
Alexander et al. teaches third module for processing, sending, receiving information (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.; Page 5, Para 4, L7-10: where raw biometric signal preprocessing is required (as with EMG) the CPU 250 acquires the onboard conditioning electrical components 311 to filter, rectify, isolate, or otherwise refine the raw biometric signals and/or preprocessed biometric data; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s)). Alexander et al. and Patel et al. do not expressly teach third module for processing, sending, receiving information receives the voltage-compensated signal. Gray et al. teaches third module for processing, sending, receiving information receives the voltage-compensated signal (Page 3, Para 0022, L2-6: The voltage compensation unit includes a sensing circuit to sense voltages induced in conductive components of the device, the voltages being induced by changing magnetic fields and a compensation circuit, operatively connected to the sensing circuit and responsive thereto, to provide opposing voltages to the device to reduce the effects of induced voltages caused by changing magnetic fields). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al. and Patel et al. with the teachings of Gray et al. that included third module for processing, sending, receiving information receiving the voltage-compensated signal, because would allow the compensation circuit, to be operatively connected to the sensing circuit and be responsive to provide opposing voltages to the device to reduce the effects of induced voltages caused by changing magnetic fields (Page 3, Para 0022, L4-6). 
Alexander et al., Patel et al. and Gray et al. do not expressly teach third module comprises at least one 8 to 64-bit microcontroller or processor; digital-to- analog converters (DACs) for feedback to the first module. Li et al. teaches third module comprises at least one 8 to 64-bit microcontroller or processor: digital-to- analog converters (DACs) for feedback to the first module (Page 1, Para 4, L3-5: orderly connected digital-to-analogue converter, a power amplifier and a coil sensor, a differential amplifier, an analog band-pass filter, an analogue-to-digital converter and a single chip microcomputer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al., Patel et al. and Gray et al. with the teachings of Li et al. that included third module comprising at least one 8 to 64-bit microcontroller or processor; digital-to- analog converters (DACs) for feedback to the first module, because would allow a device for on-line detecting signals by providing a filter for realizing method based on the digital phase demodulation (Page 1, Para 4, L1-2). 
Alexander et al., Patel et al., Gray et al. and Li et al. do not expressly teach third module comprises one or more internal memories, one or more external memories, RAM, ROM; one or more indicators; one or more analog, digital ports. Huang et al. teaches third module comprises one or more internal memories, one or more external memories, RAM, ROM (Page 1, Para 1, L1-3: a concealed fault detection instrument and analysis method, detecting instrument comprises a probe, a signal cable, a front input module, a signal conditioning module, a DSP processing module; Page 2, Para 5, L1-3: the DSP processing module comprises a DSP processor, a clock and reset, CPLD, RAM, ROM, flash memory, a USB interface, an LCD touch display component); one or more indicators; one or more analog, digital ports (Page 3, Para 1, L1-2: exchange data by bus and CPLD, RAM, ROM, flash memory, a USB interface, an A/D conversion module, an LCD touch display component). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al., Patel et al., Gray et al. and Li et al. with the teachings of Huang et al. that included third module comprising one or more internal memories, one or more external memories, RAM, ROM; one or more indicators; one or more analog, digital ports, because would allow exchange data by bus and CPLD, RAM, ROM, flash memory, a USB interface, an A/D conversion module, an LCD touch display component (Page 3, Para 1, L1-2). 
Alexander et al., Patel et al., Gray et al., Li et al. and Huang et al. do not expressly teach analog-to-digital converters (ADCs); at least one of the ADCs digitizes the signal stored in some of the memories. He et al. teaches analog-to-digital converters (ADCs); at least one of the ADCs digitizes the signal stored in some of the memories (Page 7, Para 1, L3-11: a multiplexing controller U12 under the control of the microprocessor U16 the three-way electrocardio signal and one diastolic signal are sent to the analog-to-digital conversion circuit, analog-digital conversion circuit is composed of analog-to-digital converter U14 and the periphery of the potentiometer; the potentiometer for adjusting the analog-to-digital conversion precision, analog-to-digital conversion circuit converts the four-way analogue signal into the 12 digital signal is transmitted to the microprocessor U16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al., Patel et al., Gray et al., Li et al. and Huang et al. with the teachings of He et al. that included analog-to-digital converters (ADCs); at least one of the ADCs digitizes the signal stored in some of the memories, because would allow analog-to-digital conversion circuit to convert the four-way analogue signal into the 12 digital signal that could be transmitted to the microprocessor (Page 7, Para 1, L7-9). 
Alexander et al. teaches wireless protocols communication circuits for communicating with at least one external computer and/or monitor or graphic interface selected from a computer, cell phone or tablet for viewing or displaying information (Page 4, Para 2, L9-12: Wireless communication then transmits biometric data and/or datasets to the PED(s) and/or HED(s) 140-143. Certain pieces of software 280 on the PED(s) and/or HED(s) 140-143 then ingest and analyze the data then organizes refined biometric data and/or datasets transmitted from the CPU 250 for display on GUI 290; Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 4, Para 2, L10-12: Certain pieces of software 280 on the PED(s) and/or HED(s) 140-143 then ingest and analyze the data then organizes refined biometric data and/or datasets transmitted from the CPU 250 for display on GUI 290).
Li et al. teaches later calculate the maximum value in the samples equivalent to one cycle and/or period of electrical activity (Page 1, Para 2, L1-3: an analogue differential signal of analogue-digital converter converts the received current time at a sampling frequency fs into digital signal S at the current time (k), current time of the digital signal S[k]).
Alexander et al. teaches muscle contraction (Page 8, Para 4, L1-3: The raw biometric signals from these various sensor arrays can be analyzed and processed to provide output metrics that relate muscle contraction to spatial movement) and/or activation of muscle or nerve fibers (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis).

Per claim 16: Alexander et al.  teaches the wireless protocols communication circuits is selected from Bluetooth and Wi-Fi (Page 3, Para 4, L1: Bluetooth, ZigBee, Wi-Fi, RF, etc.; Page 4, Para 2, L9-10: Wireless communication then transmits biometric data and/or datasets to the PED(s) and/or HED(s) 140-143).

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (WO 2018140429 A1, August 2018), in view of Patel et al. (U.S. Patent 6,631,299 B1), Gray et al. (U.S. Patent Application Publication 2008/0058913 A1), Li et al. (Chinese Patent CN 108426942 A), Huang et al. (Chinese Patent CN 105824050 A) and He et al. (Chinese Patent CN 1251289 A) and further in view of Krista et al. (WIPO Patent WO 0107112 A2)

11.1	Asper claim 8, Alexander et al., Patel et al., Gray et al., Li et al., Huang et al. and He et al. teach the apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information; and self-adjusting feedback, of claim 6, as described in Para 10.1 above
Alexander et al., Patel et al., Gray et al., Li et al., Huang et al. and He et al. do not expressly teach the external computer and/or a monitor or graphic interface transmits and receives the digitized signal when the digitized signal exceeds the threshold of the digitized signal. Krista et al. teaches the external computer and/or a monitor or graphic interface transmits and receives the digitized signal when the digitized signal exceeds the threshold of the digitized signal (Page 1, Para 1, L1-4: rehabilitation therapy for a patient involves diagnosing the impairment, disability, or handicap, evaluating the individual's capabilities and ambitions, establishing a rehabilitation program directed toward those goals, and performing the rehabilitation program; Page 4, Para 2, L9-11: The interface device can accept the sensor output signal and condition and digitize the signal before it is sent to a computer input port; Page 5, Para 2, L2-4: the signal exceeding the threshold that was set by the rehabilitation therapist; for example, if the signal ranges from 0% to 100% and the threshold is set to 70%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al., Patel et al., Gray et al., Li et al., Huang et al. and He et al. with the teachings of Krista et al. that included the external computer and/or a monitor or graphic interface transmitting and receiving the digitized signal when the digitized signal exceeded the threshold of the digitized signal, because would allow a change in direction of movement, along with maximum threshold amounts to be used to infer attempts to cross thresholds or reach goals (Page 7, Para 2, L14-16).  
Krista et al. teaches said module controls the fourth module for sensory display or feedback (Page 1, Para 2, L1-4: Electromyographic (EMG) biofeedback to be successfully used during rehabilitation to help patients to experience marked improvement in muscle function following use of EMG biofeedback).

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (WO 2018140429 A1, August 2018), in view of Patel et al. (U.S. Patent 6,631,299 B1), and further in view of Krista et al. (WIPO Patent WO 0107112 A2), Li et al. (Chinese Patent CN 108426942 A), House et al. (U.S. Patent Application Publication 2016/0089573 A1) and He et al. (Chinese Patent CN 1251289 A).

12.1	Asper claim 9, Alexander et al. and Patel et al. teach the apparatus for acquiring muscle or biopotential signals; signal conditioning; processing, sending, receiving information; and self-adjusting feedback, of claim 2, as described in Para 8.2 above.
Krista et al. teaches said fourth module for sensory display or feedback is controlled (Page 1, Para 2, L1-4: Electromyographic (EMG) biofeedback to be successfully used during rehabilitation to help patients to experience marked improvement in muscle function following use of EMG biofeedback). Li et al. teaches said fourth module is controlled by the 8 to 64-bit microcontroller or processor (Page 1, Para 4, L3-5: orderly connected digital-to-analogue converter, a power amplifier and a coil sensor, a differential amplifier, an analog band-pass filter, an analogue-to-digital converter and a single chip microcomputer). Alexander et al. teaches the third module for processing, sending and receiving information (Page 2, Para 3, L1-3: a method, system, and device for gathering, analyzing, and communicating kinematic, kinetic, and muscle activation data representing joint behavior via novel sensor arrays, signal processing, and data analysis; Para 5, L2-5: a flexible panel adapted for being worn along at least one of an ankle joint, a knee, an elbow, or a wrist; at least one flex sensor positioned in operative engagement with the flexible panel, the flex sensor further being positioned within a pivot area of the joint; L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 3, Para 4, L2-3: electrophysiological sensing modalities (EMG, EEG, Skin Impedance, Pulse, etc.; Page 5, Para 4, L7-10: where raw biometric signal preprocessing is required (as with EMG) the CPU 250 acquires the onboard conditioning electrical components 311 to filter, rectify, isolate, or otherwise refine the raw biometric signals and/or preprocessed biometric data; Page 7, Para 2, L12-16: The system operation 411 may perform onboard conditioning 411 whereby the CPU 250 accesses sensors to perform raw biometric data acquisition 410, and performs various signal manipulation techniques on the raw biometric data to create refined biometric data and/or datasets that are ultimately communicated to the PED(s)).
Alexander et al., Patel et al., Krista et al. and Li et al. do not expressly teach the third module for processing, sending and receiving information comprises a set of forms for viewing information. House et al. teaches the third module for processing, sending and receiving information comprises a set of forms for viewing information (Page 2, Para 0037, L4-7: The therapist GUI 116 enables the therapist to use the therapist computing device 102 to interact with data entry forms received from the server 106 to perform a variety of tasks associated with the administration of a physical therapy regime for a patient; Page 5, Para 0113, L2-7: the patient may click an entry 1104 of the exercise selection window 1104 as illustrated in FIG. 11 to select an exercise and enter an exercise form 1200, illustrated in FIG. 12. The exercise form 1200 may interact with the patient motion capture module 512 to operate a motion capture device used to monitor the patient's movements during the exercise. The patient may interact with the exercise form 1200; Para 0113, L17 to Page 6, Para 0113, L1: the patient may interact with a performance review form 900 as illustrated in FIG. 9A. The performance review form 900 may display information characterizing each previously completed exercise including, but not limited to: the name of the exercise, the number of repetitions, the degree of difficulty of the exercise, and scores for each exercise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alexander et al., Patel et al., Krista et al. and Li et al. with the teachings of House et al. that included the third module for processing, sending and receiving information comprising a set of forms for viewing information, because would allow recording and storing exercises, assembling and storing physical therapy session records, and reviewing scores and recorded movements generated and stored by the patient (Page 2, Para 0037, L8-10). 
He et al. teaches the third module for processing, sending and receiving information, which may or may not include and are not limited to: a plurality of LEDs (Page 7, Para 1, L18: a LED indication lamp), buttons, lights (Page 7, Para 1, L18: a LED indication lamp); screens or LCD, OLED and/or display (Page 2, Para 3, L15-20: the single chip microprocessor and its crystal oscillator, CPU monitoring circuit, a RS232 driver and a display driving circuit; the data processing circuit, and connected through the RS232 serial port of the microcomputer and its storage for processing graph and an electrocardiogram information and special software for reporting and diagnosing suggestion).
Alexander et al. teaches to provide information to the user, which may include, but not be limited to: the different phases of the method of operating; using, operating, manipulating and/or errors concerning the apparatus (Page 2, Para 5, L8-11: a module for transferring data from one or more sensors within the flexible panel to the CPU; wherein, data collected by the sensors when the flexible panel is worn and responds to a user's movement, is transmitted to a CPU; wherein data from sensors within the flexible panel is analyzed by the CPU and displayed on a PED; Page 4, Para 2, L10-12: Certain pieces of software 280 on the PED(s) and/or HED(s) 140-143 then ingest and analyze the data then organizes refined biometric data and/or datasets transmitted from the CPU 250 for display on GUI 290).

Allowable Subject Matter

13.	Claims 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 15 are allowable over prior art of record because none of the art identified so far teach or suggest:
(Claim 5) “a threshold or voltage offset compensation circuit, which allows adding values of constant and/or variable voltages so that the filtered signal has only positive components; wherein said compensation module exists before a negative-positive connection of the conditioning circuits, while having no effect when the conditioning circuits are connected in a merely positive way”, in combination with other elements of the claim 5.

14.	Claims 7, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 20 are allowable over prior art of record because none of the art identified so far teach or suggest:
(Claim 7) “if the maximum of the samples does not exceed a minimum threshold selected or pre-configured in the apparatus then the processor or microcontroller modifies the value of z in the differential amplifier the acquisition module in order to automatically adjust the amplitude of the biopotentials; wherein said adjustments are made in (Vin) (1 + |z|) type increments wherein Vin is the biopotential voltage”.

15. 	Claims 10-13 and 17-19 are allowed.

Claims 10-13 and 17-19 are allowable over prior art of record because none of the art identified so far teach or suggest:
(Claim 10) “d) Calculating, in a module for processing of the apparatus, the maximum of one sample equivalent to a reference cycle of contraction or electrical activity;
e) Exceeding the calibration or preconfigured and/or selected threshold from the computer system and/or a monitor or graphic interface for viewing external information;
f) Adjusting the potentiometer gain, (Vin) (1+ I z I)
i) Calculating the assessment and monitoring indicators as: percentage increase or decrease, which is the difference of the calibration value minus the maximum value of the current sample divided by the calibration value;
j) Applying a variety of FIR and/or IIR type filters for the averaging of the information;
k) Calculating the indicators by means of the calculation of discrete integrals”, in combination with other elements of the claim 10.


Art considered


16.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a system for assessing and monitoring muscle performance. 

1.	Zhou et al., “Sign data collection and processing method”, Chinese Patent CN 105725990 A, July 2016.
2.	Wikipedia, “Self-tuning”, downloaded on August 10, 2022
3.	Vandorn, V, “Fundamentals of self-tuning control”, July 2007.
4.	Rijnbeek et al.., “Minimum Bandwidth requirements for recording Pediatric Electro cardiograms”, American Heart Association, 2001, December 2010.

Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 11, 2022